Citation Nr: 0531486	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use and/or nicotine dependence during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1943 until 
March 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The issue of entitlement to service connection for COPD was 
previously denied by the Board in a May 2000 decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2001 Order, 
the Court vacated the May 2000 Board decision and remanded 
the matter back to the Board for development consistent with 
the Secretary's Motion for Remand and to Stay Proceedings.  
Subsequently, in Sept 2003, the Board in turn remanded the 
issue to the RO to accomplish further development.  


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran's currently diagnosed COPD was causally related to 
active service, to include in-service smoking.

2.  The competent evidence fails to establish the veteran 
became nicotine dependent during active service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Nicotine dependence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  While that communication did not expressly set 
forth the elements of a service connection claim, this 
information was previously provided in the December 1998 
statement of the case, and again in the May 2000 Board 
decision (since vacated).  Moreover, the December 2004 
supplemental statement of the case clearly identifies which 
element of a service connection claim was unfulfilled in the 
present case.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
December 2004 Supplemental Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Additionally, statements from the veteran and his spouse in 
support of the appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that they have not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Nicotine dependence claims filed prior to June 9, 1998

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was the proximate cause of the death or 
disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits. VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does not 
mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service. Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following two questions: [1] whether the 
claimant acquired a dependence on nicotine in service; and 
[2] whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the claimant.  If each of these two 
questions is answered in the affirmative, service connection 
may be established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's, Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.  

With regard to proximate causation, if it is determined that, 
as a result of nicotine dependence acquired in service, a 
claimant continued to use tobacco products following service, 
it must be considered whether there was a supervening cause 
of the claimed disability that severs the causal connection 
to the service-acquired nicotine dependence.  VAOPGCPREC 19-
97.  

Bar to compensation for tobacco-related claims

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service. 38 C.F.R. § 3.300 (2004).  This provision, however, 
only applies to claims filed after June 9, 1998.  Here, the 
veteran initiated his claim in March 1998.  Thus, his claim 
is unaffected by the changes in the law. 

Analysis

Again, the veteran is claiming entitlement to service 
connection for COPD.  The Board will first consider the claim 
in the context of direct service connection.  

At the outset, the Board notes that the veteran does have a 
present diagnosis of COPD, as indicated in his July 2003 VA 
examination.  As such, the initial element of a service 
connection claim has been satisfied.  However, as will be 
discussed below, the remaining criteria have not been met.

A review of the service medical records shows no complaints 
or treatment for COPD or any other respiratory disability.  
The veteran's discharge examination in March 1946 showed no 
defects.  Moreover, there is no evidence of respiratory 
complaints or treatment following separation until 1954, 
eight years later.  At that time, the veteran was treated for 
pulmonary tuberculosis.  There was no diagnosis of COPD at 
that time.  Rather, the first impressions of COPD are seen in 
early 1991, over four decades following the veteran's active 
duty.  

Based on the above, it has not been demonstrated that COPD 
was incurred in active service.  Indeed, no evidence of COPD 
is shown in service.  Moreover, the post-service treatment 
records do not reveal a continuity of symptomatology from 
separation through 1991, the time at which COPD was first 
diagnosed.  Instead, the post-service records reveal 
treatment for pulmonary tuberculosis from 1954 to 1957, 
without mention of COPD and with no further respiratory 
complaints documented for several decades.  The outpatient 
records dated from the 1990s to the present do not address 
the etiology of the veteran's COPD.

At this point, the Board acknowledges the contentions raised 
by the veteran that his COPD is the result of in-service 
smoking.  He explained in an April 1998 communication that 
smoking was recommended in the military as a means of 
relieving stress.  He added that he was issued smoking 
tobacco during service.  Subsequent correspondence from the 
veteran's spouse also reported the veteran's in-service 
smoking.  The July 2003 VA examination noted that the veteran 
smoked from 1943 until he quit in 1991.  (Though in an April 
1998 statement, the veteran reported that he quit smoking in 
1994.)

In support of the veteran's contentions is a June 2000 
opinion written by the Chief of Staff at the Iron Mountain VA 
Medical Center.  That physician stated that the veteran's 
COPD was most certainly due to cigarette use.  However, that 
individual appeared to consider the veteran's entire 60-year 
smoking history.  The issue at present, with respect to the 
direct service connection claim, is solely whether the in-
service smoking caused the current COPD.  Addressing this 
question is a July 2003 VA opinion.  In that communication, 
the VA examiner found no relationship between the veteran's 
current COPD and his in-service smoking.  In so finding, he 
observed that the veteran had smoked for greater than 40 
years without severe pulmonary findings, as demonstrated by 
pulmonary function testing performed in conjunction with that 
July 2003 examination.  Moreover, he doubted that the 
veteran's in-service smoking would have caused the severe 
problems shortly after service (referring to the veteran's 
pulmonary tuberculosis care from 1954-1957) without showing 
continuous severe problems to the present date.  He confirmed 
those findings in a subsequent March 2004 addendum.  

The opinions rendered by the VA examiner in July 2003 were 
offered following a review of the entire claims file and 
following a physical examination of the veteran.  Moreover, 
such opinions were accompanied by a clear supporting 
rationale.  As such, the Board finds such opinions to hold 
more probative weight than the June 2000 VA letter discussed 
above.  Indeed, the June 2000 communication did not indicate 
that the claims file had been reviewed.  Moreover, the VA 
Chief of Staff did not specifically address whether in-
service smoking, as opposed to the veteran's entire smoking 
history, was responsible for the current COPD diagnosis.

For all of the foregoing reasons, then, direct service 
connection for COPD is not for application here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board will now explore the veteran's secondary service 
connection claim as to tobacco use.  To this point, it has 
only been considered whether the veteran's COPD was causally 
related to the veteran's in-service smoking.  However, under 
the veteran's secondary service connection claim, the Board 
must consider whether the veteran became addicted to nicotine 
in service.  If so, and the veteran's continued post-service 
smoking is found to be the proximate cause of his current 
COPD, then a grant of service connection would be warranted.

The issue of nicotine addiction is addressed in a July 2000 
statement submitted by V. P, R.N.  In that communication, V. 
P. expressed her belief that the veteran was addicted to 
nicotine.  She commented that he was unable to stop smoking, 
and that at one point he was smoking 3 packs of cigarettes a 
day.  

Given her credentials, V. P.'s July 2000 letter is regarded 
as competent evidence.  However, it does not appear that she 
had ever treated the veteran.  Moreover, while the letter 
evidences some familiarity with the veteran's medical record, 
there is no indication that V. P. reviewed the claims file in 
its entirety.  Rather, it appears that her opinion was based 
primarily on her observations of the veteran. Finally, she 
neglected to explain why she believed the veteran's smoking 
habit constituted clinical dependence, despite his ability to 
quit in 1991.  Given these factors, the July 2000 
communication is found to have diminished probative value.

Also of record is a March 2004 VA opinion addressing the 
issue of nicotine addiction.  At that time, the VA examiner 
stated that he could not determine the veteran's nicotine 
addiction to be service-related.  Specifically, the VA 
examiner could not find the veteran's smoking habit met the 
clinical criteria for nicotine dependence.  His basis for 
reaching that conclusion was the fact that the veteran was 
ultimately able to stop smoking on his own.  

The above opinion was offered after a review of the July 2003 
VA examination report.  Moreover, it was offered by the same 
examiner that had evaluated the veteran in July 2003 and had 
reviewed the veteran's entire history.  Moreover, the opinion 
was accompanied by a clear supporting rationale consistent 
with the facts of record.  Therefore, the opinion is found to 
be highly probative.  Moreover, no additional evidence 
refutes the conclusion reached in the March 2004 VA opinion.  
In so stating, the Board does acknowledge that an earlier VA 
letter dated in June 2000 found that the veteran's COPD was 
due to his 60-year smoking history.  However, such opinion 
did not address whether the veteran became addicted to 
nicotine as a result of in-service smoking.  In the absence 
of a competent finding of nicotine addiction, the secondary 
service claim must fail, even if the veteran's COPD was found 
to be causally related to his long history of smoking.  

The Board notes that the veteran and his spouse have 
expressed the opinion that he became addicted to nicotine in 
active service.  However, as previously noted, the 
determination of whether the appellant is dependent on 
nicotine is a medical issue.  VAOPGCPREC 19-97.  As neither 
the veteran nor his wife have been shown to possess the 
requisite training or credentials needed to render a 
competent medical opinion, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
COPD was incurred in active service, or resulted from in-
service smoking.  Thus, a grant of direct service connection 
is precluded.  Moreover, the veteran's secondary service 
connection claim on the basis of nicotine dependence fails 
because the record does not show in-service addiction to 
nicotine.  Moreover, the greater weight of the competent 
evidence also finds that the current COPD was not causally 
related to the veteran's smoking history.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for COPD is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


